Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered February 27, 2007, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and resisting arrest, and sentencing him, as a second felony drug offender, to an aggregate term of six years, unanimously affirmed.
The People made a sufficiently particularized showing of an overriding interest justifying the court’s closure of the courtroom to the general public during the undercover officer’s testimony (see People v Ramos, 90 NY2d 490, 498-500 [1997], cert denied sub nom. Ayala v New York, 522 US 1002 [1997]). The undercover officer testified that he continued to work in the specific area of defendant’s arrest and expected to resume undercover operations there in the near future. He had pending cases in which he expected to testify, including cases in the same courthouse. The officer testified that he was concerned for his safety and that he had occasionally been recognized and threatened. Thus, there was a substantial probability that the officer’s safety and effectiveness would be jeopardized by his testimony in open court (see People v Jones, 96 NY2d 213, 220 [2001]).
We reject defendant’s arguments regarding the sufficiency and weight of the evidence supporting the possession conviction (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant was charged with possession under an acting in concert theory, and the evidence established his accessorial liability for the codefendant’s actual possession of the drugs. The only reasonable inference was that defendant and the codefendant were working together as a team, and that they jointly possessed a supply of drugs available for sale (see e.g. People v Falls, 256 AD2d 243 [1998], lv denied 93 NY2d 970 [1999]). Concur— Gonzalez, PJ., Mazzarelli, Saxe, Moskowitz and Richter, JJ.